DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US 2002/0163033, hereinafter “Sugawara”).
Regarding claim 1: Sugawara discloses a memory, comprising:
a plurality of storage groups (Fig. 1, group of MCA00 to MCA11 and group of MCA02 to MCA13), wherein the plurality of storage groups are arranged along a first direction, each one of the storage groups comprises a plurality of banks (MCA00, MCA02, MCA01, MCA03, MCA10, MCA12, MCA11 and MCA 13) the plurality of banks are arranged along a second direction, and the first direction is perpendicular to the second direction;
first signal lines (MB) extending along the first direction; wherein each one of the first signal lines is arranged correspondingly to more than one of the plurality of banks (MCA00 and MCA02) and is configured to transmit storage data of the more than one of the plurality of banks; and
second signal lines (LB) extending along the first direction, each one of the second signal lines being arranged correspondingly to a respective bank and configured to transmit storage data of the respective bank;
wherein the first signal lines exchange the storage data with the second signal lines through respective data exchange circuits (transistors in Y1S0).
Regarding claim 12: Sugawara (Fig. 2) shows the memory of claim 1, wherein a number of the storage groups is n (2 groups), a number of the second signal lines (64 LB lines) is m (4) times of a number of the first signal lines (16 MB lines) , and m and n are positive integers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Lee et al. (US 2011/0096609, hereinafter “Lee”).
Regarding claim 2: Sugawara discloses the first signal lines and the second signal lines extending along the first direction (see the rejection of claim 1). Sugawara does not disclose that the first signal lines comprise a plurality of first metal lines with a same line width, and the second signal lines comprise a plurality of second metal lines with a same line width. However, Lee discloses a plurality of global metal bit lines and a plurality of local metal bit lines extending along a vertical direction (Fig. 4a) to reduce the resistance of the signal lines. It would have been obvious to one of ordinary skill in the art to modify Sugawara by using the main metal bit lines and the sub metal bit lines to transmit data signals more efficiently in a memory device.
Regarding claim 4: Sugawara (Fig. 2) or Lee (Fig. 4a) discloses a distance between two of the first metal lines greater than a distance between two of the second metal lines.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Maheshwari (US 2015/0117091).
Claim 10 differs from Sugawara in reciting that wherein the memory further comprises a channel data bus, which exchanges the storage data with the first signal lines through data exchange circuits. However, Maheshwari discloses the use of a channel data bus connected to inputs/outputs (IOs) of the memory bank to transfer data between the corresponding channel and a memory bank (paragraph [0032]). It would have been obvious to one of ordinary skill in the art to use a channel data bus to exchange storage data in a memory device.
Regarding claim 11: Maheshwari (Fig. 2) shows the channel data bus is arranged away from one side of the storage groups.

Allowable Subject Matter
Claims 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the first metal lines have a line width less than a line width of the second metal lines.” in combination with the other limitations thereof as is recited in the claim.
Regarding claim 5: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the memory further comprises power lines and grounding lines, wherein the power lines or the grounding lines are arranged at two sides of the first signal lines, and the power lines or the grounding lines are arranged at two sides of the second signal lines.” in combination with the other limitations thereof as is recited in the claim. Claims 6-9 depend on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827